DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	In regard(s) 7, Marsh (US Patent No. 6,539,204) teaches a full-time duplex circuit, comprising: 
 	a first coupler, a second coupler and a first combiner,
wherein the first coupler and the second coupler are electrically connected to the first combiner respectively, the first coupler is electrically connected  the first coupler transmits a transmitting signal leaked to a receiving channel to the first combiner, the second coupler is electrically connected between a transmitting antenna and a transmitting channel, the second coupler transmits a transmitting cancellation signal branched from the transmitting channel to the first combiner([Marsh, Fig. 6] illustrates a first coupler, coupler 640 connected to receives 665A, 665B, a second coupler, couple 640 connected to transmitters 660A, 660B, and a first combiner, first coupler 640, where the couplers are electrically connected to the combiner.
[Col. 8, Line(s) 26-42] teaches where the second coupler transmits a transmitting cancellation signal branched from the transmitting channel to the passband active cancellation, “…Coupler and splitter 640 combines the pilot tone with the signal from transmitter 660A and provides the combined signal to the antenna 670. Coupler and splitter 640 also splits off a percentage of the combined signal and provides it as a model of the combined signal to pass band active cancellation unit 655…”. [Marsh, Col. 8, Line(s) 13-Col. 9, Line 37] teaches where the first coupler transmits a transmitting signal leaked to a receiving channel to the first combiner, “…This last situation, in which one radio is sending while the other is receiving, is essentially the same problem discussed above for the full duplex device. That is, when one transmitter transmits, it will generate a coupled signal that may over power the neighboring receiver, or at least reduce the receiver's reception range, unless the coupled signal is cancelled.…Pass band active cancellation 655 provides the cancellation signal to coupler and splitter 645 which combines the signals and provides them to appropriate receiver…” )
)and 


The circuit of Marsh differs from the circuit of claim 9, in that Marsh is silent on the following: where the first coupler is electrically connected between a receiving antenna and a low-noise amplifier, wherein output power of the first combiner after the first combiner performs a combination processing on the transmitting signal and the transmitting cancellation signal is served as a basis for adjusting an amplitude and a phase of the transmitting cancellation signal, wherein the full-time duplex circuit is electrically connected to a mode determination unit and an amplitude phase unit respectively, the mode determination unit and the amplitude phase unit are electrically connected to a received signal strength indication detection amplitude phase adjustment unit, respectively, and the low noise amplifier is electrically connected to the received signal strength indication detection amplitude phase adjustment unit; and wherein the mode determination unit is configured to notify, accord to a power to which a signal transmitter power belongs, one of the full-time duplex circuit or the receiving signal strength indication detection amplitude phase adjustment of controlling the amplitude phase unit to adjust an amplitude and phase of the transmitting cancellation signal.
Other prior art while teach features pertaining to interference cancellation in a RF transceiver said prior art fails to remedy the deficiencies of Marsh with respect to claim 7. Cyzs (US 20130102254 A1) [Par 140 and Fig. 3A] for example teaches where a coupler is electrically connected between a receiving antenna and a low noise amplifier, “…[0140] In order to reduce HW resources one  may use the transmitter that is not being used in the sub-frame as the injecting transmitter, by tuning it to the right frequency and adding to it the proposed switching circuitry in its input and output. The output of the injecting transmitter may be combined with RF coupler (176 or 276) to the leakage RF signal, before or after the LNA 178 or 278 to facilitate the signal summation, depending which location is more sensitive to saturation…”. 
However, Cyzs like Marsh is silent on wherein the full-time duplex circuit is electrically connected to a mode determination unit and an amplitude phase unit respectively, the mode determination unit and the amplitude phase unit are electrically connected to a received signal strength indication detection amplitude phase adjustment unit, respectively, and the low noise amplifier is electrically connected to the received signal strength indication detection amplitude phase adjustment unit; and wherein the mode determination unit is configured to notify, accord to a power to which a signal transmitter power belongs, one of the full-time duplex circuit or the receiving signal strength indication detection amplitude phase adjustment of controlling the amplitude phase unit to adjust an amplitude and phase of the transmitting cancellation signal, as arranged with the remaining elements of claim 7. Thus claim 7 is regarded as allowable in light of the prior art of record. 

In regards to claim(s) 1 and  9, Marsh teaches a terminal used for a full-time duplex system (i.e. [Marsh, Col. 3, Line(s) 43-47] “…a full duplex device such as a cellular phone…”), comprising:
 a full-time duplex circuit, a receiving antenna, a receiving channel, a low noise amplifier, a transmitting antenna,  a transmitting channel , ([Marsh, Fig. 6] illustrates a full-time duplex circuit, a receiving antenna (i.e. antenna 660), a receiving channel (i.e. receiver 665A, 665B), a transmitting antenna (i.e. antenna 670), and a transmitting channel (i.e. transmitter 660A, transmitter 660B)); wherein the receiving channel is electrically connected between the receiving antenna  the first coupler transmits a transmitting signal leaked to the receiving channel to the first combiner; the second coupler is electrically connected between the transmitting antenna and the transmitting channel, and the second coupler transmits a transmitting cancellation signal branched from the transmitting channel to the first combiner ([Marsh, Fig. 6] illustrates a first coupler, coupler 640 connected to receives 665A, 665B, a second coupler, couple 640 connected to transmitters 660A, 660B, and a first combiner, first coupler 640, where the couplers are electrically connected to the combiner.
[Col. 8, Line(s) 26-42] teaches where the second coupler transmits a transmitting cancellation signal branched from the transmitting channel to the passband active cancellation, “…Coupler and splitter 640 combines the pilot tone with the signal from transmitter 660A and provides the combined signal to the antenna 670. Coupler and splitter 640 also splits off a percentage of the combined signal and provides it as a model of the combined signal to pass band active cancellation unit 655…”. [Marsh, Col. 8, Line(s) 13-Col. 9, Line 37] teaches where the first coupler transmits a transmitting signal leaked to a receiving channel to the first combiner, “…This last situation, in which one radio is sending while the other is receiving, is essentially the same problem discussed above for the full duplex device. That is, when one transmitter transmits, it will generate a coupled signal that may over power the neighboring receiver, or at least reduce the receiver's reception range, unless the coupled signal is cancelled.…Pass band active cancellation 655 provides the cancellation signal to coupler and splitter 645 which combines the signals and provides them to appropriate receiver…” ); and 


The terminal of Marsh differs from the terminal of claim 9, in that Marsh is silent on  the terminal further comprising the following: a low noise amplifier, wherein the receiving channel is electrically connected between the receiving antenna and the low noise amplifier, a mode determination unit, an amplitude and phase unit and a received signal strength indication detection amplitude phase adjustment unit, wherein the full-time duplex circuit is electrically connected to the mode determination unit and the amplitude phase unit, respectively, the mode determination and the amplitude phase unit are electrically connected to the received signal strength indication detection amplitude phase adjustment unit, respectively, and the low noise amplifier is electrically connected to the received signal strength indication detection amplitude phase adjustment unit, wherein output power of the first combiner after the first combiner performs a combination processing on the transmitting signal and the transmitting cancellation signal is served as a basis for adjusting an amplitude and a phase of the transmitting cancellation signal, and wherein the mode determination unit is configured to notify, according to a power range to which a signal transmitter power of the full-time duplex system belongs, one of the full-time duplex circuit or the received signal strength indication detection amplitude phase adjustment unit of controlling the amplitude phase unit to adjust an amplitude and a phase of the transmitting cancellation signal.
Other prior art while teach features pertaining to interference cancellation in a RF transceiver said prior art fails to remedy the deficiencies of Marsh with respect to claim 9. Cyzs [Par. 132] for example teaches wherein an output power of a transmitting signal and a transmitting cancellation signal (i.e. summated signal) is served as a basis for adjusting an amplitude and phase of the transmitting cancellation signal, “[0132] In some exemplary embodiments of the present invention the primary analog loop cancellation is used to generate a direct cancellation signal in the frequency domain from the interfering signal provided by the interfering transmitter, which is transformed into a time domain signal to be summated in the interfered receiver analog RF path. The cancellation signal is calculated based on the transmitted interfering signal to obtain a certain amplitude and phase adjustment that will be added to the incoming interfering leakage signal introduced from the same transmitter, such that the summated signal will have reduced interfering power.”.
However, Cyzs like Marsh is silent on a mode determination unit, an amplitude and phase unit and a received signal strength indication detection amplitude phase adjustment unit, wherein the full-time duplex circuit is electrically connected to the mode determination unit and the amplitude phase unit, respectively, the mode determination and the amplitude phase unit are electrically connected to the received signal strength indication detection amplitude phase adjustment unit, respectively, and the low noise amplifier is electrically connected to the received signal strength indication detection amplitude phase adjustment unit, wherein the mode determination unit is configured to notify, according to a power range to which a signal transmitter power of the full-time duplex system belongs, one of the full-time duplex circuit or the received signal strength indication detection amplitude phase adjustment unit of controlling the amplitude phase unit to adjust an amplitude and a phase of the transmitting cancellation signal, as arranged with the remaining elements of claim 9.
Independent Claim 1 recites substantially the same features as claim 9 and is regarded as allowable for the same reasons provided with respect to claim 9. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476